Citation Nr: 1216684	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  05-26 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right humeral head lesion, including as secondary to service connected thoracic outlet syndrome due to whiplash injury.

2.  Entitlement to service connection for a left bicep condition (non-dominant)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1976, and from June 1977 to June 1995. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from March 2004 and subsequent rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran testified before a Veterans Law Judge (VLJ) at Travel Board hearing in Denver, Colorado, in April 2008.  In July 2008, the Board remanded this issue for additional development.  In a February 2010 correspondence, the Veteran was informed that the VLJ who conducted the April 2008 hearing was no longer employed by the Board.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  The Veteran was offered the opportunity to testify at another hearing, and in February 2010 the Veteran requested to appear before a new VLJ at his local regional office.  In June 2010, the Board remanded the case for the scheduling of that hearing.  A Travel Board hearing was held before the undersigned in Denver, Colorado, in August 2010; a transcript of that hearing is of record. 

In January 2011 the Board remanded the issue of entitlement to service connection for right humeral head lesion, including as secondary to service connected thoracic outlet syndrome due to whiplash injury in order for the Veteran to be afforded a new VA examination.  The Veteran underwent a VA examination in March 2011; as the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The issue of entitlement to service connection for a left bicep condition (non-dominant) is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against a finding that the Veteran had a right humeral head lesion during service; a right humeral head lesion was not shown at separation or within a year after service; and that his current right humeral head lesion is directly related to his military service. 

2.  The preponderance of the evidence is against the Veteran's right humeral head lesion being secondary to a service-connected disability. 


CONCLUSIONS OF LAW

1.  A right humeral head lesion is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2011).  

2.  A right humeral head lesion is not proximately due to, the result of, or aggravated by service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist
II. 
The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in December 2004; the VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  Thereafter, the Veteran received additional notice in September 2008, pertaining to the downstream disability rating and effective date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, private medical records, VA outpatient treatment reports, VA examinations in January 2005, October 2008, and March 2011, and statements and testimony from the Veteran and his representative.   The Board finds after careful review, that the most recent examination substantially complies with the requirements articulated in the Board's remand in January 2011.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has testified that his right humeral lesion is either directly related to his military service or secondary to his service-connected thoracic outlet syndrome due to whiplash injury.  The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection on both a direct and secondary service connection basis.  

The Veteran testified that while he was deployed in Saudi Arabia his truck was rear ended; while he had his lap belt on he did not have a shoulder harness on and he remembers hitting his head.  He testified that he did not seek medical help during his military service for any shoulder injury related to that motor vehicle accident.  The Veteran's service treatment records are silent for any diagnosis or treatment to his shoulder during service.  However, on the Veteran's April 1995 Report of Medical History for Retirement the Veteran checked "yes" to painful or trick shoulder or elbow but on his April 1995 Report of Medical Examination for Retirement the Veteran's spine and upper extremities were noted to be "normal."  

The Board notes that the Veteran's post-service treatment records include treatment note and diagnosis for shoulder issues that have already been related to his service-connected carpal tunnel syndrome and cervical spine disabilities.  In addition a March 2000 private examination for thoracic outlet syndrome discussed pain in the trapezius muscles and neck pain that developed spontaneously in 1995 but did not discuss anything related to a right humeral head lesion.  

According to the Veteran's post-service treatment records it was not until July 2004 was he seen for any right shoulder injuries that involved the right humeral head lesion; this pain was reported to be as a result of carrying a flag in a parade a month prior.  In November 2004 the Veteran reported that he had chronic right shoulder pain since he left the Army in 1994.  He described the pain as tightness in his trapezius and scapula and that the pain increased after carrying a flag in parade.  He was assessed with shoulder pain and a suprasinus tear. 

On VA examination in January 2005, the examiner opined that it was less likely as not that the Veteran's right shoulder joint degenerative joint disease and rotator cuff tears, that were noted on an October 2004 magnetic resonance imaging (MRI) study, were related to the thoracic outlet syndrome but were most likely age related.  The VA examiner also stated that he was unable to ascertain the etiology and causation of the right proximal humeral bone lesion identified on the MRI and bone scan.  The diagnosis was humeral head lesion of unknown etiology (tumor versus trauma versus infection).  In addition, it was noted that there was presently insufficient and inconclusive information to attribute the lesions to a traumatic event occurring in 1991; if there was a humeral fracture as a result of the 1991 motor vehicle accident it would have been asymptomatic and there was no complaint of localized right upper arm pain.  In 1998 the Veteran did complain of right shoulder pain in connection with neck pain; however, that pain appeared to involved the right trapezius, located over the posterior shoulder, and not the anterior shoulder joint, the location of the rotator cuff suprapinatus tear demonstrated on the recent MRI.  It was noted that the trapezius involvement appeared part of the complex thoracic outlet syndrome consistent with whiplash injury. 

At the Veteran's October 2008 VA examination the Veteran reported both his in-service motor vehicle accident and his post-service injury.  It was further noted that the Veteran did not have problems with his shoulder prior to 2004.  The VA examiner diagnosed the Veteran with right shoulder acromioclavicular joint arthritis, mild supraspinatus tear, and mild impingement with decreased range of motion and pain, and with right humeral enchondroma.  The VA examiner opined that the Veteran's right humeral lesion was not secondary to the thoracic outlet syndrome.  She then discussed the literature describing what an enchondroma was and summarized that they were benign, frequently asymptomatic, cartilaginous tumors within the bone, thought to be caused by displacement of epiphyseal growth plate chondrocytes (cartilage cells) which are usually present by the time a patient is 30 years of age and the reason for the occurrence is unknown.  She opined that based on the known medical pathophysilogy and lack of available information in the literature, thoracic outlet syndrome does not cause enchondromas.  She further stated that she was unable to find any documentation in the literature that trauma could cause an enchondroma.  She concluded that for similar reasons, it was less likely as not that the right humeral head lesion was aggravated by the service-connected disability. 

In compliance with the January  2011 remand the Veteran was afforded a VA examination in March 2011.  It was noted that medical records demonstrated no symptoms until April 1996 when he began having symptoms in his neck, right shoulder pain, and numbness in the left upper extremity.  The VA examiner opined that though the Veteran noted residual right shoulder symptoms on his military separation examination in 1995 the closest treatment notes indicated "pain between the shoulder blades" that responded to chiropractic treatment.  A 1998 orthopedic evaluation  stated that the Veteran shoulder symptoms began in 1996 while working as a custodian.  It was noted that the lesion in question was initially noticed on a October 2004 MRI that was obtained after acute increase in right shoulder pain after carrying a flag in a parade.  The MRI report indicated that it could be consistent with an enchondroma due to stippled appearance but the location and distribution were more consistent with a subacute nondisplaced fracture of the humeral head; it could have been the result of infection but based on lack of fever or progressive infectious presentation this is ruled out.  In addition, the Veteran denied changes in strength or sensation in the shoulder that would be reflective of radicular etiology from the cervical spine.  She opined that since the lesion did not appear until after an acute strain in 2004 that it is less likely as not that it had its onset during active service and is at least likely as not the result of this acute injury.  She also stated that this lesion was first noted in 2004 after his 2000 carpal tunnel release that resolved his carpal tunnel syndrome, thus it is not the result of his carpal tunnel syndrome.  In addition, neither an enchondroma nor a nondisplaced fracture can be caused by cervical degenerative joint disease.  She opined that given the humeral head lesion was outside the area of the service-connected disabilities and that neither an enchondroma nor a nondisplaced humeral fracture can be made symptomatic by degenerative joint disease or nerve compression distal to the joint in question, it is less likely than not that the lesion was aggravated by the service-connected disabilities.  The lesion in question is currently asymptomatic and his shoulder symptoms are due to his non-service-connected right shoulder arthritis.  

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against a grant of service connection on a direct basis.  First, the Veteran's service treatment records do not include any notation of any injury or diagnosis of a right humeral head lesion.  In addition, while the Veteran reported pain prior to 2004 it was for pain located in the right trapezius muscle and not pain in the right humeral head lesion; the Veteran was not seen for pain at the right humeral head until a post-service injury in 2004 when he carried a flag in a parade.  The Veteran has also repeatedly stated that he had no problems with his humeral head lesion prior to 2004; this was specifically noted at the October 2008 VA examination.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).   

In addition to there being a lengthy period without treatment or mention of humeral head lesions there are also three medical opinions of record (January 2005 VA examination, October 2008 VA examination, and March 2011 VA examination) all of which are against the Veteran's claim that his right humeral head lesion is directly related to his military service, specifically his in-service motor vehicle accident.  The January 2005 VA examiner opined that if the Veteran suffered a humeral fracture in 1991 that it would have been symptomatic but instead the Veteran did not have any complaints of localized right upper arm pain and that the pain reported in 1998 was to the trapezius and not to the anterior shoulder joint.  In addition, the October 2009 VA examiner also stated that the Veteran had no reports of pain prior to 2004 and that there was no evidence that enchondramas were the result of trauma.  The March 2011 VA examiner opined that though the Veteran reported on his retirement examination that he had residual right shoulder symptoms the closest treatment note was in 1996 and that was after he began working as a custodian and that the lesion was not noted until 2004; thus, it was less likely as not the result of the 2004 injury and least likely as not related to his military service.  All three VA examinations established there were no complaints of any shoulder problems prior to 1998 and it was not until 2004 that the Veteran reported any complaints to the humeral head; it was only after carrying the flag in 2004 that a humeral head lesion spotted.  Even the Veteran reported at the October 2008 VA examination that he had no problems with his humeral head lesion until 2004.  

Therefore, in addition, to the Veteran's service treatment records being silent for any treatment or diagnosis and to the Veteran not being diagnosed until many years after service, all of the medical opinions of record are against the Veteran's claim that his right humeral head lesion is directly related to his military service.  A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Therefore, without evidence of an etiological relationship, service connection for right humeral head lesions must be denied. 

In regards to the Veteran's testimony, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).   In addition, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

A careful review of the Veteran's VA and private treatment records did not reveal any references that the Veteran believed his right humeral head lesion was due to service.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment, are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board finds it pertinent that the Veteran did not report any pain to the right humeral head until after his 2004 injury and that he attributed the pain to holding the flag.  It was only after the Veteran filed his claim of service connection did he attribute his right humeral head lesion to the in-service motor vehicle accident and not to his 2004 injury and these statements were only made to the VA and to the Board in conjunction with his pending claim. 

In light of evidence of record that the fact that the only statements relating the Veteran's right humeral head lesions to his military service were made after the pursuit of this claim, the Board has to question the credibility of his contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board finds that the Veteran's lay statements, while competent, are neither credible nor more probative than the evidence of record because the evidence shows that the Veteran only reported that his right humeral head lesion was related to service after filing his claim for service connection.  Therefore, the Board finds that there is no probative evidence of record that relates the Veteran's right humeral head lesion directly to his military service. 

Though the Veteran has been denied service connection for a right humeral head lesion on a direct basis he can still assert a claim for service connection on a secondary basis.  Service connection also may be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

The Veteran asserts that his right humeral head lesion is secondary to his thoracic outlet syndrome due to whiplash injury.  After a careful review of the Veteran's claim file the Board finds that the preponderance of the evidence is against a grant of secondary service connection of a right humeral head lesion secondary to his thoracic outlet syndrome due to whiplash injury, to degenerative joint disease of the cervical, or his bilateral carpal tunnel syndrome. 

IN this regard, the Board notes that all medical opinions of record are against the Veteran's claim of secondary service connection and as discussed herein below, the Board finds that these medical opinions are more probative then the Veteran's statements.  

As noted above, the VA examiners found that the Veteran's right humeral head lesion was directly related to his post-service 2004 injury.  The January 2005 VA examiner opined that the Veteran's right shoulder degenerative joint disease and rotator cuff tears were less likely as not related to the Veteran's thoracic outlet syndrome but instead were most likely age related; the shoulder disability that was noted to be secondary to his thoracic outlet syndrome was pain in the right trapezius and not his anterior shoulder joint.  The October 2008 VA examiner opined that the Veteran's right humeral lesions were not secondary to the thoracic outlet syndrome; in the basis for her opinion, the VA examiner discussed the possible origins of enchondromas and stated that enchondromas were not the result of trauma or caused by thoracic outlet syndrome. 

The March 2011 VA examiner opined that the Veteran's right humeral head lesions were not due to the Veteran's thoracic outlet syndrome, his carpal tunnel syndrome, or his cervical degenerative joint disease but were instead secondary to his non-service-connected right shoulder arthritis.  These opinions were based on the facts that the Veteran did not have any problems until 2004, which was after his carpal tunnel release in 2000, and that the Veteran has reported no changes in strength or sensation to be reflective of radicular symptoms of the cervical spine.  In addition, enchonodromas and a nondisplaced fracture could not be caused by cervical degenerative joint disease.  

As noted above, while the Veteran is competent to discuss the symptoms he is experiencing, he is not competent to establish a nexus between his right humeral head and service-connected cervical spine disabilities.  Also, as discussed above, the Board has found his allegations not to be credible.  Thus, the Board finds there is no probative evidence of record that relates the Veteran's right humeral head lesions secondary to any service-connected disability. 

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right humeral head lesions both on a direct and secondary service connection basis.  The Board finds that all probative opinions of record are against the Veteran's claim and without probative evidence service connection must be denied.  Therefore, service connection for right humeral head lesions, to include as secondary to a service-connected disability is denied. 



ORDER

Service connection for right humeral head lesions, to include as secondary to a service-connected disability is denied.  


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the issue of entitlement to service connection for a left bicep condition (non-dominant).

In April 2011 the RO denied entitlement to service connection for a left bicep condition (non-dominant).  The Veteran then filed a Notice of Disagreement (NOD) in May 2011 on the denial of service connection.  However, the Veteran has not been furnished a Statement of the Case (SOC) that addresses the issue of entitlement to service connection for a left bicep condition (non-dominant).  Consequently, the Board must remand to the RO to furnish an SOC and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO shall furnish the Veteran and his representative a Statement of the Case that addresses the issue of entitlement to service connection for left bicep condition (non-dominant).  The RO shall return this issue to the Board only if the Veteran files a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


